                                                                              ILED
                                                                           OCT 15 2019
                                                                       Clari<, U.S District Court
                IN THE UNITED STATES DISTRICT COURT                      District Of Montana
                                                                                Mlssoula
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


 CHAD BEIERLE,
                                                      CV 19-131-M-DLC
                Plaintiff,

    vs.                                                     ORDER

 ORANGE TOWN PUMP, INC., d/b/a
 TOWN PUMP,

                Defendant.


     Pursuant to the parties' Stipulation for Dismissal with Prejudice (Doc. 9), IT

IS ORDERED that the above-captioned matter is DISMISSED WITH

PREJUDICE.

     DATED this \5-H,day of October, 2019.




                                             Dana L. Christensen, Chief Judge
                                             United States District Court




                                       -1-
